UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6812


ROMMELL A. RIGGINS,

                  Plaintiff – Appellant,

             v.

KATHLEEN S. GREEN, Warden; VICTORIA BURKHARD, Asst. Warden;
G. CHESTER, Captain; D. O. CULLOTTA; LATRICIA TAYLOR, H.O.,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Peter J. Messitte,    Senior District
Judge. (8:08-cv-02305-PJM)


Submitted:    July 23, 2009                 Decided:   July 30, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rommell A. Riggins, Appellant Pro Se.       Rex Schultz Gordon,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rommell A. Riggins appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                          We

have    reviewed       the    record    and   find        no   reversible      error.

Accordingly, we deny Riggins’ motion for appointment of counsel

and    affirm    for    the   reasons    stated      by    the   district      court.

Riggins v. Green, No. 8:08-cv-02305-PJM (D. Md. Apr. 3, 2009).

We    dispense   with    oral   argument      because      the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                         2